Citation Nr: 1625281	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD) and mood disorder with depressive and hypomanic symptoms prior to April 15, 2012.

2.  Entitlement to a disability rating greater than 50 percent for PTSD and mood disorder with depressive and hypomanic symptoms beginning June 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado which granted service connection for PTSD and mood disorder with depressive and hypomanic symptoms, assigning an initial 10 percent disability rating effective May 9, 2010.  

Subsequently, by rating decision dated in June 2012, the RO granted a temporary 100 percent disability rating for the Veteran's PTSD pursuant to 38 C.F.R. § 4.29 effective April 15, 2012 and assigned a 50 percent disability rating effective June 1, 2012.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has phrased the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing in February 2016.  A transcript of this proceeding has been associated with the claims file.  

With regard to the TDIU claim, during a June 2012 VA examination the Veteran reported that he was unemployed and the examiner wrote that the Veteran "would not function adequately or successfully in a competitive work setting but might benefit from loosely supervised volunteer work that would provide him with some sense of productivity."  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

Regarding representation, the Veteran was previously represented by North Carolina Department of Veterans Affairs but withdrew this representation by correspondence dated in February 2016.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to a disability rating greater than 50 percent for PTSD beginning June 1, 2012 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 15, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; without more severe manifestations



CONCLUSION OF LAW

The criteria for an initial disability rating disability of 50 percent, and no greater, for service-connected PTSD and mood disorder with depressive and hypomanic symptoms prior to April 15, 2012 have been met.  38 U.S.C.A. § 1155, 5107, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.401, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected PTSD is more disabling than evaluated prior to April 15, 2012.  Specifically, he contends that he is entitled to a 50 percent disability rating from the effective date of the grant of service connection for PTSD.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has raised no objections to the notice and assistance he has received from VA throughout the course of these proceedings.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 10 percent disability rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the Veteran's PTSD prior to April 15, 2012 includes a January 2011 VA examination report and VA treatment records dated from August 2010 to April 2012.  

An August 2010 VA treatment record shows that the Veteran was married without children and working full time. The Veteran reported that he saw a psychiatrist for a two month period during his last deployment in Iraq for mental health issues but had not received any psychiatric treatment since then.  The Veteran reported a great deal of trouble with his sleep.  He would wake up in the night between ten to fifteen times, either from bad dreams or because he was "thinking about certain things and couldn't sleep."  The Veteran said that this has improved somewhat, but he still wakes up about five or six or more times per night for the same reasons, or cannot fall asleep because he is thinking about things.  He still had disturbing dreams, "I wake up real fast, my heart is racing, I get up and need about 30 minutes before I can try to go back to sleep."  The Veteran also said that his appetite had decreased over the past three months and he had been feeling down and restless, losing concentration, and feeling badly about himself.  He said that he felt these symptoms had been going on for about two years, but more noticeable over the past three months.  The Veteran reported experiencing voices:  "I hear conversations, like people talking outside, but there isn't anyone there."  He stated that he had heard this in the past month.  He also reported experiencing visions: "I see kids and dogs on the side of the road, but they aren't really there."  He had seen these in the past month also.  The Veteran reported having disturbing memories, dreams and other symptoms which he said bothered him between "moderately" and "extremely."  His PCL (PTSD Chest List) score was 51 (out of 85).  The Veteran stated that he worried about several things every day over the past six months.  He said that these worries caused him to feel on edge, tense, tired and cause him to have trouble with concentration and keep him from sleeping at night.  

A September 2010 VA treatment record shows that the Veteran woke up three to five times nightly with heart palpitations and sweating.  The Veteran also reported hypervigilance and trouble being in crowds.  A November 2010 VA treatment record again reported sleep disturbance and indicated that his wife had filed for divorce three weeks earlier.  The Veteran reported that his PTSD had affected his social life, his marriage, his friends, and his ability to function normally.  A December 2010 VA treatment record shows that the Veteran was living with his parents while going through his divorce.  He reported having a strained relationship with his mother and a good relationship with his father.  

During the January 2011 VA examination, the examiner diagnosed PTSD and assigned a GAF of 61.  The examiner noted that the Veteran's PTSD had resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  On mental status examination, the Veteran's speech was articulate.  Thought processes were logical and goal oriented.  Motor functioning was grossly intact.  He was estimated to have at least average intellect and be a reasonable historian.  He appeared slightly anxious.  On St. Louis University Mental Status Exam the Veteran scored a 27/30 showing only minor deficit of attention and focus in working memory, orientation skills, math skills, long-term memory skills, visual motor and visual spacial skills, organizational and planning skills, language and compression skills were otherwise grossly intact.  The Veteran was able to maintain activities of daily living and his own personal hygiene.  He did not have alcohol or substance problems or inappropriate behavior.  He was working full-time in steel fabrication.  He performed job tasks satisfactorily and generally got along with others.  The Veteran reported chronic symptoms of anxiety and mild depression.  There had been no remissions during the past year.  He was in counseling and taking psychotropic medications.  He described a limited benefit from these interventions.  The Veteran's thought processes and communication were not impaired.  His social functioning was grossly intact for basic skills.  He could be somewhat isolative and irritable at times.  In the examiner's opinion, the Veteran retained cognitive and judgment capacities to manage his own financial affairs.  He had good math 
skills and did not report excessive spending.

A February 2011 VA treatment report shows that the Veteran's divorce was to be final that month.  The Veteran reported that he continued to be emotionally shut down and numb.  The Veteran was emotionally defensive and had a flat affect.  His affect was not congruent with the content and his thought processes were within normal limits.  The Veteran denied any suicidal or homicidal ideation.  He showed no emotion regarding the finalization of his divorce.  An April 2011 VA treatment record shows that the Veteran was "about to explode" as he was suffering from a great deal of work stress and had no personal life.  He was thinking about going to school.  He reiterated complaints of work stress in May and June 2011.  

In June 2011 the Veteran reported that he did not like the way the company he was working for was being run since it was bought from his father.  He was planning on giving his notice and finding a different job.  In August 2011, the Veteran stated that the past few months had been difficult for him.  He got into a fight in a restaurant when another man touched him and was taking an "Adrenaline Control" class by a fellow Marine.  The Veteran reported that, while this class was helpful, he continued to have anger issues.  The Veteran had applied to go to college and was quitting his job that month.  The examiner noted that the Veteran had not been this intense since she first started treating the Veteran and that the Veteran's medication was not managing his irritability.  

A September 2011 VA treatment record shows that the Veteran was attending college and that he continued attending "Adrenaline Control" classes.  A November 2011 VA treatment record noted that the Veteran had been irritable and anxious and "freaked out" on an airplane flight over the Thanksgiving holiday.  He reported that he functioned at his job but had to compensate for flashbacks, lack of sleep, and hypervigilance.  It was noted that the Veteran would not continue in school.  

A February 2012 VA treatment record noted that the Veteran's PTSD was getting even worse.  He still experienced sleep disturbances and heart palpitations regularly.  A March 2012 VA treatment record notes significant PTSD symptoms.  The Veteran only slept four hours per night and woke up drenched in sweat.  He was constantly hypervigilant and emotionally.  He had no tolerance for others.  In another March 2012 VA treatment record, it was noted that the Veteran attended a college but could not deal with the crowds and stimulation.  Also in March 2012, the Veteran reported an incident where he was having dinner with his girlfriend and other friends and, the next thing he knew, he was in his car on the side of a road, drenched in sweat, and a police officer was asking him if he was alright.  Alcohol was not involved.  This incident reportedly made the Veteran enter a PTSD residential treatment program as he did not want to black out again.  The Veteran was noted to have a GAF of 62 on April 11, 2012 entered a PTSD residential treatment program on April 15, 2012.  An April 18, 2012 VA hospitalization record shows that the Veteran was employed part time at his father's steele business but that he was unsure whether he would still have a job after completion of the PTSD residential program.  

When questioned about this period of time during a hearing before the Board in February 2016, he stated that he feels he should have been rated at 50 percent disabled during this time period and would be satisfied with this rating. See Hearing Testimony, page 3.  

Based on these findings, the Board finds that the evidence of record substantiates a 50 percent evaluation for the period of time prior to April 15, 2012.  Notably, as early as August 2010 the Veteran's PTSD resulted in intrusive thoughts of Iraq, panic attacks, nightmares, visual and auditory hallucinations, avoidance symptoms, hypervigilance, irritability, and sleep disturbance.  This supports the proposition that the Veteran's PTSD affects his abilities to function both in his occupation and socially, with such deficiencies as flattened affect; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximated the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD was productive of impairment warranting the higher evaluation of 50 percent under DC 9411 prior to April 15, 2012.

As for the potential for a yet higher rating, the totality of the evidence reflects symptoms warranting no more than a 50 percent rating under the applicable criteria prior to April 15, 2012.  Prior to April 15, 2012, the evidence did not demonstrate that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood do to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships

While the Veteran may have suffered from some level of social impairment, in that he was withdrawn and isolative, with minimal socialization, the evidence did not show that he necessarily was prevented from establishing and maintaining such relationships.  Significantly, during this period the Veteran was either employed and/or attending college classes and, while he separated from his now ex-wife in October 2010, he maintained a good relationship with his father and friends throughout this period of time and was noted to have a girlfriend in March 2012.  Also, while the Veteran was shown to have occasional impaired impulse control (such as unprovoked irritability with periods of violence) as well as spatial disorientation prior to April 15, 2012, such symptoms each occurred only once and do not appear to be longstanding.  

The Board has also considered the GAF scores assigned during the time period, which range from 61 to 62.  The Veteran's GAF scores reflect no more than mild symptoms which is not consistent with a rating higher than 50 percent.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a 70 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 70 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 70 percent rating at any relevant time.  In this respect, the Veteran, even at his worst, describes maintaining relationships with his father and friends.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  

Also, the Board notes that the Veteran in February 2013 correspondence and during the February 2016 Board hearing, the Veteran testified that he was satisfied with a 50 percent rating for his PTSD.  

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 50 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating of 50 percent, and no higher, is warranted.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living prior to April 15, 2012.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

Prior to April 15, 2012, the Veteran's service-connected PTSD was manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 70 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by chronic sleep impairment, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability prior to April 15, 2012 because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as the Veteran has not contended, nor does the evidence show that his PTSD rendered him unemployable prior to April 15, 2012, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial disability rating of 50 percent, and no higher, for PTSD and mood disorder with depressive and hypomanic symptoms prior to April 15, 2012 is granted.  


REMAND

In June 2012 and February 2013 correspondence as well as during the February 2016 Board hearing, the Veteran indicated that he was satisfied with the 50 percent rating assigned for his PTSD beginning June 1, 2012.  However, the Board notes that the Veteran's PTSD appears to have increased in severity beyond his currently assigned 50 percent rating beginning April 15, 2012.  Significantly, a June 2012 VA examiner wrote that the Veteran "would not function adequately or successfully in a competitive work setting but might benefit from loosely supervised volunteer work that would provide him with some sense of productivity."  As above, prior to the Veteran's PTSD residential program beginning April 15, 2012, the Veteran was employed part time at his father's steele business but was unsure whether he would still have a job after completion of the program.  As there is evidence that the Veteran may be unemployable due to his PTSD and as the Veteran is currently unrepresented, the Board will not accept the Veteran's withdrawal of his appeal beginning June 1, 2012.

While the Veteran was unemployed at the time of his most recent VA examination in June 2012, this was following a seven week PTSD residential program.  As it is unclear whether the Veteran is still unemployed and, if so, whether the Veteran's PTSD is the cause of his unemployability, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the TDIU issue, as above, a claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  

Additionally, a review of the claims file includes VA treatment records dated through August 2012.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected PTSD.  Thereafter, all identified records, to include those dated from August 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected disabilities, to include PTSD.  Thereafter, all identified records, to include VA records dated from August 2012 to the present, should be obtained.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact the Veteran's service-connected PTSD has on his ordinary activities, to include his employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD and mood disorder with depressive and hypomanic symptoms, left shoulder instability status post dislocation, lumbar strain with L1 wedging, tinnitus, left ear hearing loss, and residuals of bilateral orchiopexy and left testicular torsion, either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner must provide a complete rationale for any stated opinion. 

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


